Exhibit 10.6

FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
entered into effective as of November 4, 2011, by and between Cornerstone Realty
Fund, LLC, a California limited liability company (“Seller”) and Rexford
Industrial Fund V, LP, a Delaware limited partnership (or its assignee,
“Purchaser”), with reference to the following facts and circumstances:

R E C I T A L S

A. Seller and Purchaser previously executed and delivered that certain Purchase
and Sale Agreement, dated September 1, 2011 (the “Original Agreement”) with
respect to those certain real properties as more particularly described in the
Original Agreement.

B. Seller and Purchaser previously executed and delivered that certain Amendment
to Purchase and Sale Agreement, dated September 30, 2011 (the “First
Amendment”).

C. Seller and Purchaser previously executed and delivered that certain Second
Amendment to Purchase and Sale Agreement, dated October 4, 2011 (the “Second
Amendment”).

D. Seller and Purchaser previously executed and delivered that certain Third
Amendment to Purchase and Sale Agreement, dated October 11, 2011 (the “Third
Amendment”).

E. Seller and Purchaser previously executed and delivered that certain Fourth
Amendment to Purchase and Sale Agreement, dated October 31, 2011 (the “Fourth
Amendment”).

F. Seller and Purchaser desire to modify the Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Purchaser hereby agree as follows:

 

1) Defined Terms. Unless otherwise defined herein, capitalized terms used in
this Amendment shall have the meanings ascribed to such terms in the Original
Agreement, the First Amendment, the Second Amendment, the Third Amendment and
the Fourth Amendment. From and after the date of this Amendment, all references
to the “Agreement” in the Original Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment and this Amendment shall be
deemed references to the Original Agreement as modified by the First Amendment,
the Second Amendment, Third Amendment, the Fourth Amendment and this Amendment.

 

2) Property Inspection Period. The Property Inspection Period shall be extended
to November 8, 2011, but only for environmental issues concerning the Zenith
property located in Glenview, IL.

 

3) Additional Deposit. The Additional Deposit shall be due on November 10, 2011.

 

4) Closing. The Closing shall be on or before November 22, 2011.

 

5) Full Force and Effect; No Further Changes. Except as expressly modified by
this Amendment, the Fourth Amendment, the Third Amendment, the Second Amendment,
and the First Amendment, the Original Agreement remains in full force and effect
without modification or impairment and any and all previous terminations of the
Agreement are hereby rescinded.

 

6) Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. Any party may transmit its signature to
this Amendment by facsimile of PDF, and such facsimile or PDF transmission shall
constitute an original signature for all purposes.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have duly executed and delivered this
Amendment as of the effective date first stated above.

 

“PURCHASER”       “SELLER”

REXFORD INDUSTRIAL FUND V, LP,

a Delaware limited partnership

     

CORNERSTONE REALTY FUND, LLC,

a California limited liability company

By: REXFORD FUND V MANAGER, LLC,

a Delaware limited liability company,

     

By: CORNERSTONE INDUSTRIAL PROPERTIES, LLC,

a California limited liability company,

    Its Manager         Its Managing Member     By:  

REXFORD SPONSOR LLC,

a Delaware limited liability company, Its Manager

        By:  

CORNERSTONE VENTURES, INC,

a California corporation, Its Managing Member

      By:  

LOGO [g251939ex10_6pg2a.jpg]

          By:  

LOGO [g251939ex10_6pg2b.jpg]

        Name:  

Howard Schwimmer

            Name:  

TERRY ROUSSEL

        Its:  

Manager

            Its:  

CEO